DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 January 2021.
Applicant's election with traverse of Species A is acknowledged.  The traversal is on the ground(s) that there would not be undue search burden because the subject matter recited in the claims overlaps between the two species, only claim 10 is specifically directed to Species A, and claim 11 appears to be a broader variant of claim 10.  This is found persuasive, and the species election requirement is removed. As such, claims 1-22 are pending and claims 16-22 are withdrawn. 
Specification
The disclosure is objected to because the remover element and the engagement element are described as separate structures with separate reference numbers (2c and 2d respectively), where both are formed from a stamped-bent part. However, the stamped-bent part is designated with the same reference element as the engagement element in paragraphs [0092] and [0093]. Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  a comma is missing between “90°” and “transverse”, as is present in claim 10.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perche et al. (US 2016/0243315 A1) hereinafter Perche. 
Regarding claim 1, Perche discloses an injection device (10 Fig 25) having a longitudinal axis, comprising: a housing (12, 28 Fig 26) for receiving a product container (See product in annotated Fig 25 below), wherein the product container comprises a fixedly connected injection needle (See injection needle in annotated Fig 25 below), wherein a needle protection cap (20 Fig 25) encloses the injection needle, seals the injection needle sterilely (“the injection syringe is sterile” [0012]), and is releasably arranged on the product container; and a device cap (30 Fig 25) releasably coupled to a distal end of the housing (28 Fig 25), wherein the device cap comprises an engagement element (38, 40 Fig 25) for removing the needle protection cap from the product container when the device cap is removed from the injection device ([0094]-[0095]), wherein the engagement element is deformable such that the engagement element can move from a spaced-apart position (See Fig 25), in which the engagement (“in which configuration they are spaced apart from each other” [0098]), into an engagement position (See Fig 26), in which the engagement element is engaged with the needle protection cap (“The retaining lugs 40 come into engagement with the cap 20“ [0094]), wherein the engagement element is deformed during removal of the device cap ([0094], “The deformable tabs 38 are thus kept deformed in their configuration for catching the cap 20.” [0095]).  

    PNG
    media_image1.png
    711
    338
    media_image1.png
    Greyscale

Regarding claim 2, Perche discloses the injection device according to claim 1. Perche further discloses wherein the engagement element is undeformed in the spaced-apart position (“In this configuration, the deformable tabs 38 are not deformed or are only slightly deformed.” [0092]).
Regarding claim 3, Perche discloses the injection device according to claim 1. Perche further discloses wherein the engagement element is undeformed in the spaced-apart position (“In this configuration, the deformable tabs 38 are not deformed or are only slightly deformed.” [0092]).  
Regarding claim 4, Perche discloses the injection device according to claim 1. Perche further discloses wherein the engagement element can be deformed plastically and/or elastically (“the deformable tabs 38, which have a tendency to be returned elastically to their configuration for insertion of the cap 20” [0095]).  
Regarding claim 5, Perche discloses the injection device according to claim 1. Perche further discloses wherein the engagement element is hook- shaped (38, 40 Fig 25).  
Regarding claim 6, Perche discloses the injection device according to claim 5. Perche further discloses wherein the hook-shaped engagement element comprises a long limb (38 Fig 25) and a short limb (40 Fig 25) relative to the long limb, and wherein the long limb and the short limb are coupled to one another (Fig 25).  
Regarding claim 7, Perche discloses the injection device according to claim 6. Perche further discloses wherein the long limb of the engagement element (38 Fig 26) is deformable at an angle of less than 90° transverse to the longitudinal axis (See deformed limbs 38 Fig 26).  
Regarding claim 8, Perche discloses the injection device according to claim 6. Perche further discloses wherein the short limb of the engagement element protrudes radially inwardly (40 Fig 25).  
Regarding claim 9, Perche discloses the injection device according to claim 6. Perche further discloses wherein the short limb of the engagement element is tooth-shaped, triangular or acute-angled (40 Fig 25).
Regarding claim 13, Perche discloses the injection device according to claim 1. Perche further discloses wherein the engagement element is axially fixedly connected to the device cap (shoulder 65 of the inner part is held by tongues 66 of the outer part to fixedly connect the two parts axially, “The inner part PI is fastened on the outer part PE in the area of the distal part of the deformable tabs 38.” [0092]).
Regarding claim 14, Perche discloses the injection device according to claim 1. Perche further discloses wherein the device cap further comprises a sleeve (See sleeve in annotated Fig 25 below), wherein the sleeve at least partially surrounds the engagement element (See annotated Fig 25 below, the sleeve partially surrounds 38 of the engagement element), and wherein the engagement element is axially fixedly connected to the sleeve (the sleeve is part of the PE, “The inner part PI is fastened on the outer part PE in the area of the distal part of the deformable tabs 38.” [0092]).  

    PNG
    media_image2.png
    375
    338
    media_image2.png
    Greyscale

Regarding claim 15, Perche discloses the injection device according to claim 1. Perche further discloses further comprising a blocking element (annular ramp 68 Fig 25) provided on the housing or on a part fixedly connected to the housing (68 is part of 28 Fig 25), wherein the blocking element brings the engagement element into an engagement with the needle protection cap in the engagement position of the engagement element or maintains the engagement (“During the movement of the removal member 30 with respect to the end member 28, the free proximal end of each deformable tab 38 adopts its configuration for catching the cap 20 by cooperation with the abutment 67, the annular ramp 68 and the recess 74 of the ring 63.”[0099]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perche (US 2016/0243315 A1) in view of Kemp et al. (US 2018/0133407 A1), hereinafter Kemp.
Regarding claim 10, Perche discloses the injection device according to claim 6. Perche further discloses wherein the long limb (38 Fig 25) extends along the longitudinal axis, and the long limb and the short limb of the engagement element are coupled to one another (“The retaining lugs 40 carried by the proximal ends of the deformable tabs 38” [0099], Fig 25), such that the short limb extends from the long limb radially inwardly at an angle of less than 90°, transverse to the longitudinal axis (the upper edge of the triangular retaining lug, 40 Fig 25, extends inwardly at an angle of less than 90°, transverse to the longitudinal axis). However, Perche fails to disclose wherein the long limb and the short limb of the engagement element are coupled to one another with a plastic or elastic deformation.
Kemp teaches wherein a short limb (11.8 Fig 5) of the engagement element (11.2 Fig 5) are coupled to one another with a plastic or elastic deformation (“The barb, being bent from a single piece of sheet”[0013]). It would have been obvious to one of ordinary skill at the time of effective filing for the short limb of Perche to be coupled to the long limb with a plastic or elastic deformation because bending the short limb away from the rest of the device because it “is simple to manufacture, leading to high manufacturing yields and low part cost” [0013].
Regarding claim 11, Perche discloses the injection device according to claim 6. Perche further discloses wherein the long limb (38 Fig 25) extends along the longitudinal axis, and the long limb and the short limb of the engagement element are coupled to one another (“The retaining lugs 40 carried by the proximal ends of the deformable tabs 38” [0099], Fig 25), such that the short limb extends radially inwardly from the long limb at an angle relative to the longitudinal axis, along the longitudinal axis (the upper edge of the triangular retaining lug, 40 Fig 25, extends radially inwardly from the long limb at an angle relative to the longitudinal axis, along the longitudinal axis). However, Perche fails to disclose wherein the long limb and the short limb of the engagement element are coupled to one another with a plastic or elastic deformation.
Kemp teaches wherein a short limb (11.8 Fig 5) of the engagement element (11.2 Fig 5) are coupled to one another with a plastic or elastic deformation (“The barb, being bent from a single piece of sheet”[0013]). It would have been obvious to one of ordinary skill at the time of effective filing for the short limb of Perche to be coupled to the long limb with a plastic or elastic deformation because bending the short limb away from the rest of the device because it “is simple to manufacture, leading to high manufacturing yields and low part cost” [0013].
Regarding claim 11, Perche discloses the injection device according to claim 6. Perche further discloses wherein the long limb (38 Fig 25) extends along the longitudinal axis, and the long limb and the short limb of the engagement element are coupled to one another (“The retaining lugs 40 carried by the proximal ends of the deformable tabs 38” [0099], Fig 25), such that the short limb extends radially inwardly from the long limb at an angle relative to the longitudinal axis, along the longitudinal axis (the upper edge of the triangular retaining lug, 40 Fig 25, extends radially inwardly from the long limb at an angle relative to the longitudinal axis, along the longitudinal axis). However, Perche fails to disclose wherein the long limb and the short limb of the engagement element are coupled to one another with a plastic or elastic deformation.
Kemp teaches wherein a short limb (11.8 Fig 5) of the engagement element (11.2 Fig 5) are coupled to one another with a plastic or elastic deformation (“The barb, being bent from a single piece of sheet”[0013]). It would have been obvious to one of ordinary skill at the time of effective filing for the short limb of Perche to be coupled to the long limb with a plastic or elastic deformation because bending the short limb away from the rest of the device because it “is simple to manufacture, leading to high manufacturing yields and low part cost” [0013].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Perche (US 2016/0243315 A1) in view of Keim et al. (US 2016/0354551 A1), hereinafter Keim.
Regarding claim 12, Perche discloses the injection device according to claim 6. Perche further discloses wherein the short limbs are arranged in a circumferential direction about the longitudinal axis (40 Fig 25), transverse to the longitudinal axis and/or along the longitudinal axis.  However, Perche fails to disclose multiple short limbs provided on the long limb.
	Keim teaches a needle cap remover (7 Fig 4) where multiple short limbs (12 Fig 4) are arranged. It would have been obvious to one of ordinary skill at the time of effective filing for the device of Perche to include multiple short limbs as taught by Keim because more limbs that can engage the needle cap will provide more mechanical grip to the needle cap remover [0019].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783